Title: Abigail Adams to Mary Smith Cranch, 8 June 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            My dear Sister
            June 8th 1798 Philadelphia
          
          I received yours of June the first. I am quite delighted at the account you give of the season, and the appearence of vegetation. I was out yesterday at A Farm of Judge Peters call’d, Belmont. it is in all its Glory; I have been twice there, when I lived at Bush Hill, but he has improved both the House and Gardens Since— after being six Months in a City, you can hardly conceive the delight one feels at Entering a Wilderness of sweets. the Grass the Grain, the profusion of Beautifull flowers Jassamine Hyacinths & Roses, all in full Blum, climing arond the windows & Piazzas and Porticos of the neat building, formd such a pleasing contrast to the bare brick Building and the throng of Conechigo Waggons, which are ranged in rows through our Street, that it appeard a mere Paridice to me. the House is an ancient building with a Hall through it, like Jeffries at Milton which opens into the Garden. in front is a lawn and from the House theres is a view of the Noble Hudson, and at the foot of the Hill much neareer flows the Schuylkil
          
          after walking in the Garden we returnd and found the table spread with 6 or 8 quarts of the large Hudson strawberry, gatherd fresh from the vines with a proportionable quantity of cream wine & Sugar. our taste and smell were both regaled, whilst ease Sociabitily and good humour enhanced the pleasure of the repast. The Judge is an old Friend and acquaintance of the President from the first Congress & served with him as one of the Board of war. Mrs Peters has all that ease and affibility; united to good Sense and fine spirits, which render her manner truly pleasing. they have a number of children, 2 Grown son & a daughter with 3 younger— they reside in the City during the Winter—
          You will learn with pleasure that the Bill for cutting of all intercourse with France past the Senate by 18 to 4. there are 10 Members absent most of whom I believe all, would have joind the Majority— Mr Fosters Resolutions will be taken up this day, the amount of which will be to declare our Treaty with France no longer binding. you will see them in Your papers—
          addresses increase untill the President can find Scarcly any thing new to say he has howevr in answer to the old Colony—
          His old Friend W——n did not sign it, his son has— I received a kind of an apology in a Letter from her, “he addresses none but the Supreem Being,” but he wishes well to the Government and the Administrator of it. his Letter was that of an old Friend—
          we have just got a Pamphlet from France, abusive as Thom. Paines against Washington, part Prose & part Poetry. the very language of their Party here the very words of Bache & Volney in some parts of it, but the time is past for their currency here. When I read, it I said to Louissa, this is the production of that unhangd Rascal Church. You must know that there were such complaints made from Portugal of him, & his conduct had been so base & enimical to his Country, that one of the first acts of the Presidents, was to displace him. this you may be sure excites all his vengance, tho he disguises it. Genll W—n used some times to give a man an office of whom he was affraid. this was the case with Goveneer Morris & Church, but it has ended as all the appointments have, which were made with a Concilatory view neither Love or fear will prompt the Present Commander in Chief to give an office to an undeserving Character knowingly. some no doubt will prove unworthy of their trust People are not sufficiently on their gaurd with respect to recommendations, and by them alone can the President judge of a very great

proportion of those whom he appoints to office it was Gen’ll W—n wish to make Friend’s of foes, and he aimd at converting over those who were lukewarm— You did not hear at that day so much Noise of Executive Patronage. the Reason is evident. Lambs Services Munroes Randolph Church & Morris with many others of similar sentiments Shared the loaves and fishes— A different conduct is now observed and wisdom taught by experience.
          Mr Johnson went from Cambridge in the Vacancy to visit his parents, and they have concluded that he should finish his Education at Annopolis college it is not well judged I think, and I have ventured to express Such a sentiment. I have not heard since I wrote you from mrs Johnson or your Son—
          Mrs Otis desires to bee kindly rememberd to you— she is distresst for Mrs Welch & Family— she knows how to Sympathize, and really does—
          You must let me know how things go on. take particular care of the Letter inclosed for Dr Tufts— I have just sent a trunk on Board, a vessel for Boston and hope it will not be long before I Shall follow; the Rumour of yesterday ends in vapour but tho not true, I hope I hope it will be soon. Church as I conjectured, is said to be the Writer of this base libel it is an abuse upon the President for his Speeches to Congress—of which you see Tallyrand says the Directory complain. poor Wretchs, I suppose they want him to cringe, but he is made of the oak instead of the willow he may be torn up by the Roots, or break—but he will never bend
          Yours
          
            A Adams
          
        